Citation Nr: 1008214	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-03 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinea versicolor, 
to include as secondary to Agent Orange exposure.

3.  Entitlement to an initial compensable disability rating 
for lung cancer, status post right lobectomy.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The Veteran had active service from August 1963 to July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In this case, the Board notes that the RO granted service 
connection a lung disability and denied service connection 
for bilateral hearing loss and tinea versicolor.  In April 
2007, the Veteran noted disagreement with the denial of 
service connection for bilateral hearing loss and the initial 
rating assigned to his lung disability, however, he did not 
filed a notice of disagreement with the denial of service 
connection for tinea versicolor.  The RO issued a Statement 
of the Case in September 2007 and a Supplemental Statement of 
the Case in November 2008 which listed the issue of service 
connection for tinea versicolor.  As the RO has certified 
this issue as being on appeal, the Board will also review 
this issue.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) 
(holding that VA waived any objections as to the content of 
the appeal by treating the issue as on appeal for five 
years).


FINDINGS OF FACT

1.  While in service, the Veteran likely had significant 
noise exposure consistent with his duties as a flight 
navigator.  

2.  The Veteran served in the Republic of Vietnam during the 
Vietnam era; tinea versicolor has not been shown to be 
etiologically related to his presumed in-service Agent Orange 
exposure or to have otherwise originated during active 
service; but rather tinea versicolor was first diagnosed more 
than 29 years after separation from active service.

3.  The Veteran's pulmonary function tests show that FEV-
l/FVC was 72.79 (pre medication) and 73.91 percent (post 
medication), which is considered 10 percent disabling.

4.  The Veteran has a tender scar as a result of the service-
connected chest surgery.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.385 (2009).

2.  The criteria for service connection for tinea versicolor 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1113, 
1116, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

3.  The criteria for an initial 10 percent disability rating 
for lung cancer, status post right lobectomy, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5107, 7104 (West 2002 & Supp. 
2009); 38 C.F.R. Part 4, Diagnostic Code 6844 (2009).

4.  The criteria for a separate 10 percent disability rating 
for a tender surgical scar of the chest are met.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. Part 
4, Diagnostic Code 7804 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in May 2008 and December 2008, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  The RO also notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(c) (2009).  Service treatment records have 
been associated with the claims file.  All identified and 
available treatment records have been secured.  The Veteran 
has been medically evaluated in conjunction with his claims.  
Thus, the duties to notify and assist have been met.

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service, or if pre-existed service was aggravated 
therein.  38 C.F.R. 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Hearing Loss

The Board notes that the threshold for normal hearing is from 
zero to 20 decibels; higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 
(1993).

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the provisions of 38 C.F.R. § 3.385 do not have to be 
met during service.  See Hensley v. Brown, 5 Vet. App. 155 
(1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).

First addressing the question of current disability, the 
Board notes that at VA examination in February 2007, pure 
tone thresholds in the right ear at 500, 1000, 2000, 3,000, 
and 4000 Hertz were 5, 5, 15, 55, and 70 decibels, 
respectively; and in the left ear the pure tone thresholds 
were 5, 5, 20, 65, and 65 decibels, respectively.  The 
audiometric testing results clearly establish hearing loss in 
each ear as defined in 38 C.F.R. § 3.385.  

At the time of the Veteran's inservice audiometric 
examinations, hearing was measured by audiometric testing 
using the American Standards Association (ASA) units, which 
was the standard of measurement of pure tone thresholds by 
the service departments prior to October 31, 1967.  
Subsequent to October 31, 1967, and currently, the service 
departments measure pure tone thresholds using International 
Standard Organization (ISO) units.  For consistency, the pure 
tone thresholds reported below have been converted to ISO 
units. 

Regarding the second element of the Hickson/Pond analysis, 
evidence of in-service incurrence or aggravation of a disease 
or injury, at the enlistment examination in July 1963, the 
pure tone thresholds in the right ear at 500, 1000, 2000, 
3,000, and 4000 hertz were 35, 10, 0, 15, and 15 decibels, 
respectively; and in the left ear the pure tone thresholds 
were 10, 10, 10, 15, and 15 decibels, respectively.  

At the examination for the Candidate Navigator Enlisted 
Program in February 1964, the pure tone thresholds in the 
right ear at 500, 1000, and 2000 hertz were 30, 25, and 20 
decibels, respectively; and in the left ear the pure tone 
thresholds were 30, 20, and 20 decibels, respectively.  

In February 1966 and at the June 1967 separation examination, 
the reported results were within normal range, that is 15/15 
hearing for whispered voice, bilaterally.  Moreover, his ears 
were considered clinically normal. 

In this appeal, the Veteran has alleged that he had in-
service noise exposure, the "injury" to which the claimed 
disabilities relate.  While his service treatment records do 
not document the occurrence of, or treatment for, any 
specific incidence of acoustic trauma, the Board notes that 
in written statements, the Veteran reported that his main 
duty was a navigator on C-130 aircraft.  He contends that he 
was exposed to extended periods of high pitched noise from 
turbine engines without adequate hearing protection.  The 
Veteran's service personnel records confirm that he was a 
navigator, which is consistent with his reported duties.

Considering the circumstances of the Veteran's service, he 
was likely exposed to some, and possibly significant, noise 
exposure in service from his duties as a navigator and 
secondarily from the firing of weapons.  In addition, the 
Veteran is competent to assert the occurrence of in-service 
injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Thus, although there is no objective evidence to support a 
specific incident of acoustic trauma in service, the Board 
accepts the Veteran's assertions of in-service noise exposure 
as credible.  The Board also finds that the record presents 
an objective basis for attributing the Veteran's current 
bilateral hearing loss.

The VA examiner in February 2007 indicated that a 
determination regarding whether hearing loss was incurred in 
service would be speculative.  She also noted that the 
Veteran experienced noise exposure during service and 
coincident with his civilian occupation as a policeman.  For 
service connection, the Board notes that in-service noise 
exposure need not be the only source of acoustic trauma; it 
must only be a contributing source.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the totality of the evidence, to include the 
Veteran's credible assertions of in-service noise exposure 
and that he experienced hearing loss during service and since 
service, the nature of the disabilities, and affording him 
the benefit of the doubt on the question of in-service injury 
and medical nexus, the Board concludes that the criteria for 
service connection for bilateral hearing loss are met.




Tinea Versicolor

If a Veteran was on the ground in Vietnam, it is presumed 
that he was exposed to Agent Orange.  If such Veteran 
subsequently develops certain disorders set out in the law 
and regulations, within the appropriate presumptive period, 
service connection may be presumed.  

VA regulations also provide that a Veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  In such circumstances, service connection 
may be granted on a presumptive basis for diseases listed in 
38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).

Regarding his Agent Orange claims, the records show that the 
Veteran served in the Republic of Vietnam during the Vietnam 
era.  He reports that he was exposed to Agent Orange during 
his service in Vietnam, and the Board finds that inservice 
exposure is presumed.   

The Veteran asserts that he has a skin disorder that is 
related to inservice exposure to Agent Orange.  The record 
contains diagnosis of tinea versicolor.  Significantly, 
however, this disorder claimed by the Veteran (and diagnosed) 
is not on the list of the presumptive diseases as referred to 
above.  Accordingly, the Board concludes that the claim for 
service connection may not be granted via the Agent Orange 
presumption or the presumption for a chronic disease shown 
within the first post-service year.  See 38 C.F.R. §§ 3.307 
and 3.309.

Aside from the above-mentioned presumptive provisions, 
service connection may be established by satisfactory proof 
of direct service connection.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994) and Brock v. Brown, 10 Vet. App. 155, 160 
(1998).  

In this regard, there are no complaints or findings 
diagnostic of tinea versicolor during service.  The Veteran's 
June 1967 separation report of medical examination shows that 
upon clinical evaluation, his skin and lymphatics were 
normal.  This examination report is highly probative as to 
the Veteran's condition at the time of his release from 
active duty, as it was generated with the specific purpose of 
ascertaining his then-physical condition, as opposed to his 
current assertion which may be proffered in an attempt to 
secure VA compensation benefits.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision).  
The service treatment records are entirely negative for any 
symptoms associated with a skin disorder and weigh heavily 
against the claim.

Subsequent to service, the first diagnosis involving tinea 
versicolor is not until December 2006, when it was diagnosed 
at VA examination.  This is significant in that there was an 
extended period of time between service discharge and the 
showing of a skin disorder.  Cf. Mense v. Derwinski, 1 Vet. 
App. 354 (1991) (Veteran failed to provide evidence of 
continuity of symptomatology of low back condition).  This is 
almost 39 years following separation from service.  Evidence 
of a prolonged period without medical complaint and the 
amount of time that elapsed since active service, can be 
considered as evidence against a claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).

More significantly, the record does not contain any medical 
opinion, which relates tinea versicolor to the Veteran's 
period of active service.

In view of the absence of inservice findings of tinea 
versicolor, and the lengthy period following service without 
treatment, there is no evidence of continuity of 
symptomatology, and this weighs against the Veteran's claim.  
The Board recognizes the Veteran's contentions that he has 
had a skin disorder since active service.  When a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of a tinea versicolor, his opinion is outweighed by the 
competent medical evidence.  Simply stated, the Veteran's 
service treatment records (containing no competent medical 
evidence of tinea versicolor) and post-service treatment 
records (showing no complaints, symptoms, findings or 
diagnoses associated with tinea versicolor until December 
2006, and no competent medical evidence linking the tinea 
versicolor to the Veteran's service) outweigh the Veteran's 
contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no competent medical opinion addressing a 
relationship between service and the current disabilities.  
While the Board is sympathetic to the Veteran's claims, and 
he is certainly competent to describe that which he 
experienced in service, any contentions by the Veteran that 
he has current tinea versicolor that is related to active 
service are outweighed by the competent medical evidence of 
record.  There is no indication that the possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Given the medical evidence against the claim, for the Board 
to conclude that the Veteran's tinea versicolor is manifested 
as a result of service would be speculation, and the law 
provides that service connection may not be based on a resort 
to speculation or remote possibility.  38 C.F.R. § 3.102 
(2009); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 49.

Residuals of Lobectomy Secondary to Lung Cancer

The Veteran contends that he should be granted a compensable 
disability rating for the residuals of a right lobectomy.  
The February 2007 rating decision granted service connection 
for lung cancer, status post right lobectomy (secondary to 
Agent Orange exposure) and assigned a noncompensable 
disability rating.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to rate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
disability rating to apply to the Veteran's disability, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, concerning the claim for the 
depression, the Board notes that the Veteran is appealing the 
initial assignment of a disability rating, and as such, the 
severity of the disability is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present time.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Additionally, in determining the present level 
of a disability for any increased rating claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2009).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009). 

The Veteran's service-connected respiratory disability is 
currently rated under 38 C.F.R. § 4.97, Diagnostic Code 6844 
which provides the rating criteria for post surgical residual 
of lobectomy.

The criteria primarily rate the pulmonary condition based on 
pulmonary function study test results including Forced 
Expiratory Volume in one second (FEV-1), or the ratio of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC), or Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath method (DLCO (SB)), or 
maximum exercise capacity.

Under Diagnostic Code 6844, a 10 percent rating requires FEV-
1 of 71 to 80 percent predicted, or; FEV-l/FVC of 71 to 80 
percent, or; DLCO (SB) of 66 to 80 percent predicted.  A 30 
percent rating requires FEV-1 of 56 to 70 percent predicted, 
or; FEV-l/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 
percent predicted.  A 60 percent rating requires FEV-1 of 40 
to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, 
or; DLCO (SB) of 40 to 55 percent predicted, or; maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).

A VA pulmonary function test was conducted in December 2006.  
The FEV1 was 96 percent (pre medication) and 94 percent (post 
medication).  The DLCO (SB)was within normal limits.  On 
examination, there were no abnormalities noted.  The 
pulmonary function test showed minimal obstructive lung 
defect.  Importantly, the FEV-l/FVC was 72.79 (pre 
medication) and 73.91 percent (post medication), which is 
considered 10 percent disabling.

However, no pulmonary function test study has revealed a FEV-
1 of 56 to 70 percent predicted, or; FEV-l/FVC of 56 to 70 
percent.  Moreover, neither a DLCO (SB) of 56 to 65 percent 
of that predicted is shown.  Accordingly, a 10 percent 
disability rating is warranted and no higher.

Moreover, the Veteran's main complaint appears to be pain 
related to residual scarring from his right lobectomy.  The 
2006 VA examination report indicates that the residual scar 
from the Veteran's surgery was tender.  As the scar is a 
separate and distinct manifestation, it may be rated 
separately, warranting a 10 percent disability rating under 
Diagnostic Code 7804.  However, as the evidence does not 
indicate that the scar is deep and nonlinear, encompassing an 
area of at least 12 square inches; nor that the scar impairs 
any function of the chest or is poorly nourished or 
ulcerated, a higher or additional rating is not warranted 
under 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 
7805.

The statements and testimony of the Veteran as to the 
frequency and severity of his symptoms have been considered.  
See  Jandreau, 492 F.3d at 1372.

To the extent that the Veteran is competent and credible to 
describe the manifestations of his respiratory disability, 
his opinion is outweighed by the competent objective medical 
evidence of record.  Simply stated, the VA examination and 
outpatient treatment records which provide objective findings 
which may be applied to the applicable rating criteria are 
more probative than the general contentions of the Veteran.  
VA is required to evaluate the disorder in question in light 
of the specific enumerated rating criteria as are set forth 
above, which call for competent medical evidence.

Based upon the guidance of the Court in Fenderson, the Board 
has considered whether a staged rating is appropriate.  
However, there appears to be no identifiable period of time 
over the course of this appeal during which the Veteran's 
respiratory disability and associated scar have warranted 
respective disability ratings higher than 10 percent.  As 
such, the Veteran's symptoms throughout the course of the 
period on appeal have not objectively been shown to warrant 
staged disability ratings.

Extra-schedular consideration

Finally, the Board finds that the Veteran's bilateral hearing 
loss and respiratory disability with associated scar do not 
warrant referral for extra-schedular consideration.  In 
exceptional cases where schedular ratings are found to be 
inadequate, consideration of an extra-schedular evaluation is 
made.  38 C.F.R. § 3.321(b)(1).  There is a three-step 
analysis for determining whether an extra-schedular 
evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 
(2008).  First, there must be a comparison between the level 
of severity and symptomatology of the Veteran's service-
connected disability and the established criteria found in 
the rating schedule to determine whether the Veteran's 
disability picture is adequately contemplated by the rating 
schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture 
exhibits other related factors identified in the regulations 
as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) 
(governing norms include marked interference with employment 
and frequent periods of hospitalization).  If the factors of 
step two are found to exist, the third step is to refer the 
case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for a determination 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extra-schedular rating.  Id.

There is no evidence that warrants referral of the Veteran's 
claim for extra-schedular consideration.  There is no 
evidence of marked interference with employment, frequent 
periods of hospitalization, or any other factor that would 
render inappropriate the application of regular rating 
standards with regard to the Veteran's bilateral hearing loss 
and respiratory disability with associated scar.  
Accordingly, the claim will not be referred for extra-
schedular consideration.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinea versicolor, to include secondary 
to Agent Orange exposure, is denied.

An initial 10 percent disability rating for lung cancer, 
status post right lobectomy, is granted, subject to the 
applicable laws and regulations governing the payment of 
monetary benefits.

A separate 10 percent disability rating for residual tender 
chest scar, is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


